DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 12-14, 17-19, 25-26 are pending and under consideration. The amendment filed on 12/23/2022 has been entered.
Priority
This application is accorded priority of U.S. Provisional Application Serial No. 62/098,085 filed on December 30, 2014.
Maintained/Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 12-14, 17-19, 25, remain rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy, (Neurobiology of Disease 48 (2012) 243-254, previously cited) in view of Lee (Abstract, Neuroscience 2013, Program#/Poster 306.05, published Nov 1, 2013, previously cited); Ravikumar (Nature Genetics, 36(6): 585-586, 2004, previously cited), Kim (Molecular Therapy vol. 20 no. 2, 275-286, 2012, previously cited), Nam (Moi Neurobiol, 51: 487-499, 2015, Published online: 25 May 2074 ), Zuccato (Progress in Neurobiology, 81: 294- 330, 2007) for the reasons of record dated 06/23/2021.
For the record the rejection is reiterated below.
With respect to claims 1-2, Ramaswamy teaches AAV vectors ideal for use in HD patients because allow for quick transduction of cells with the promise of sustained expression of the GOI for decades (p 245 1st column last paragraph). Ramaswamy teaches bilateral intrastriatal delivery of AAV2 vectors have been created in which the genome of the AAV2 serotype is packaged in the capsid protein of other AAV serotypes that better bind to receptors on neurons, glia and ependymal cells for treating HD patients with HTT disease, wherein the huntingtin (HTT) protein encoded by the HTT gene is increased to over 35 CAG repeats in HD patient as compared to 8 to 27 in normal individuals forming aggregates in the substantia nigra and decreased striatal dopamine (p 244, 1st column 2nd paragraph, p 245, 2nd column last paragraph bridge p 246, 1st column first paragraph, p 247, 1st column 2nd paragraph). These vectors created by trans-encapsidation have been extensively tested in various animal models for use in the brain. The nomenclature for these viruses is rAAV2/*, where the 2 indicates the viral DNA of AAV2 and the * indicates the capsid protein of a different serotype, rAAV2/2, rAAV2/1, rAAV2/5, and AAV2/8 have been tested in striatum and various areas in the brain such as substantia nigra, and rAAV2/1 had substantially higher transduction efficiencies than AAV2/2 (p 245, 2nd column last paragraph bridge p 246, 1st column first paragraph) (instant claims 12-14,18-19). Regarding claim 25, as evidenced by Ramaswamy HD is a disorder in which there is selective vulnerability and progressive death in specific collections of striatal neurons. Neuronal death occurs primarily in the two populations of medium-sized spiny neurons (MSNs) in the striatum, thus the S16H expression in the striata brain of HTT patients would necessarily increase MSNs by the combined teachings of Ramaswamy and Lee/Ravikumar. The Examiner notes that these limitations are intended results.

Ramaswamy does not teach administering a nucleic acid encoding a constitutively active Ras homolog enriched in brain (Rheb) mutant (caRheb; S16H) gene operatively linked to a promoter wherein caRheb; S16H expression into the striata brain tissues improves motor function in the subject.
However, before the instant effective filing date of the instant invention, Regarding claims 1-2, Lee (Abstract, Neuroscience 2013, Program#/Poster 306.05) teaches transgenic expression of Rheb activates mTORC1 and improves disease phenotypes. Impairing mTORC1 in HD mouse models contributes to mitochondrial dysfunction, aberrant cholesterol homeostasis, striatal atrophy, and negatively impacts behavior. Our combined work indicates rescue of mTORC1 activity as a potential HD therapy with the important caveat that the extent of mTORC1 activation is critical (abstract). Regarding S16H gene operatively linked to a promoter wherein caRheb; S16H expression into the striata brain tissues improves motor function in the subject, Lee teaches transgenic expression of Rheb activates mTORC1 and improves disease phenotypes thus expression of S16H gene is under the control of a promoter.
Moreover, Ravikumar also teaches that mTOR was also sequestered in huntingtin aggregates in brains of transgenic mice expressing N-terminal mutant huntingtin fragments (Fig. 1b) and of individuals with Huntington disease (Fig. 1c), but not in brains of controls (p 586, 1st column 1st paragraph). Inhibition of mTOR induced autophagy and reduced toxicity of polyglutamine expansions in transgenic mouse models of Huntington disease. Regarding claim 17, Ravikumar teaches it may be more effective to treat Huntington disease by reducing levels of the toxic mutant protein and this approach is simplified by the fact that hemizygous loss of function of huntingtin does not cause overt deleterious effects in humans or mice (p 593, 1st column 1st paragraph).
Ramaswamy taken with Lee taken with Ravikumar do not teach, wherein caRheb; S16H expression into the striata brain tissues improves motor function in the subject.
However, before the instant effective filing date of the instant invention, Kim teaches a method comprising transduction of dopamine neurons of the substantia nigra (SN) with an AAV1 vector comprising a nucleic acid encoding the constitutively active mutant hRheb(S16H), the hRheb gene is under the control of the chicken (3-actin promoter, and at 6 weeks after intrastriatal 6-OHDA lesion, a robust axon regrowth response is induced in mice, including abilities to both preserve and restore the nigrostriatal dopaminergic axonal projections in a highly destructive neurotoxin model, a model based on intrastriatal injection of 6-OHDA adapted for mice (p 281,1st column 1st paragraph; p 283, 1st column 1st paragraph; and under M& methods) (instant claim 1). The constitutively active form of the GTPase Rheb, is an important activator of mammalian target of rapamycin (mTORC1) signaling, to mediate neurotrophic effects in dopamine neurons of the substantia nigra (SN), a population of neurons affected in Parkinson’s disease (PD). Constitutively active AAV1.hRheb(S16H) had the most pronounced effect on the size of dopamine neurons of the substantia nigra (SN) (fig 3a). AAV1.hRheb(S16H) induces many neurotrophic effects in mice, including abilities to both preserve and restore the nigrostriatal dopaminergic axonal projections in a highly destructive neurotoxin model (p 277, 1st column 2nd paragraph). Regarding claim 12, Kim teaches AAV1 vector (p 281, 1st column 1st paragraph; p 283, 1st column 1st paragraph; and under M& methods). Regarding claims 18-19, Kim teaches injection into one experimental side in brain as compared to contralateral non-injected side of the striatum (figure 4). Thus, Kim teaches that AAV1.hRheb(S16H) expression achieved via activation of mTORC1 and mTORC1 effects on cell growth, axon growth, antiapoptosis and antimacroautophagy in PD patients to both preserve and restore the nigrostriatal dopaminergic axonal projections.
In addition, Nam supplements the teachings of Kim by teaching induction of GDNF and BDNF in DA) neurons by intranigral injection of AAV-hRheb(S16H) into Sprague-Dawley (SD) rats as a neuroprotective mechanism (abstract). mTORC1 mediates the induction of GDNF and BDNF following to hRheb(S16H) transduction of BA neurons (p 494, figure 4}. Activation of the hRheb(S16H)/mTORC1 signaling pathway protects the nigrostriatal DA projection through synergetic trophic effects following the production of GDNF and BDNF (Fig. 7). Thus, Nam teaches a nexus of AAV1.hRheb(S16H) expression achieved via activation of mTORC1 and induction of BDNF for neuroprotection as depicted in figure 7, below; 



    PNG
    media_image1.png
    600
    377
    media_image1.png
    Greyscale


 Moreover, Zuccato teaches a nexus of BDNF as a neurotrophic factor in Huntington’s disease and Parkinson’s disease (PD) (abstract). The production of both BDNF mRNA and protein in mutant huntingtin cells was less than that in control cells and reduced BDNF protein and mRNA levels have also been observed in vivo in the brain (specifically the cortex) of a large number of mouse models of HD (p 306, 2" column last paragraph).
 Accordingly, it would have been obvious to a person of ordinary skill in the art to combine using bilateral intrastriatal delivery of AAV2 vectors for treating HD patients with HTT disease, wherein the HTT protein encoded by the HTT gene is increased to over 35 CAG repeats in HD patient as compared to 8 to 27 in normal individuals forming aggregates in the substantia nigra and decreased striatal dopamine as disclosed by Ramaswamy by using HD mouse models where transgenic expression of Rheb activates mTORC1 and improves disease phenotypes as disclosed by Lee and inhibition of MTOR induced autophagy and reduced toxicity of huntingtin aggregates in brains of individuals with Huntington disease but not in brains of controls as disclosed by Ravikumar and by using a nucleic acid encoding hRheb(S16H), the hRheb gene is under the control of the chicken beta-actin promoter for expressing the hRheb(S16H) in the SN for a robust axon regrowth response, including abilities to both preserve and restore the nigrostriatal dopaminergic axonal projections as disclosed by Kim and as evidenced by Nam/Zuccato there is a nexus between expressing the hRheb(S16H) in the SN via activation of MTORC1 for Neuroprotective Mechanisms in PD and HD patients.
One would have been motivated to use transgenic expression of AAV2/1.hRheb(S16H) to receive the expected benefit of activated mTORC1 improves HD disease phenotypes and moreover expression of hRheb(S16H) under the control of the chicken beta-actin promoter to receive the expected benefit of a robust axon regrowth response for HD therapy. One would have been particularly motivated for AAV1.hRheb(S16H) expression achieved via activation of mTORC1 and mTORC1 effects on cell growth, axon growth, antiapoptosis and antimacroautophagy in PD patients to both preserve and restore the nigrostriatal dopaminergic axonal projections and for the induction of GDNF and BDNF in DA neurons by intranigral injection of AAV-hRheb(S16H) as a neuroprotective mechanism in HD patients.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining bilateral intrastriatal delivery of AAV2 vectors for treating HD patients and HD transgenic expression of Rheb activates mTORC1 and improves disease phenotypes by using AAV2/1 intrastriatal injection for transgenic expression of Rheb in HD patients and expression of hRheb(S16H) under the control of the chicken beta-actin promoter to receive the expected benefit of a robust axon regrowth response for HD therapy by combining the teachings of Ramaswamy and Lee/Ravikumar and Kim/ Nam/Zuccato.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Response to arguments
Applicant's arguments are rebutted below since they are combined with the rejection below.
Claims 1, 25, 26 remain rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy, (Neurobiology of Disease 48 (2012) 243-254, previously cited) in view of Lee (Abstract, Neuroscience 2013, Program#/Poster 306.05, published Nov 1, 2013, previously cited); Ravikumar (Nature Genetics, 36(6): 585-586, 2004, previously cited), Kim (Molecular Therapy vol. 20 no. 2, 275-286, 2012, previously cited), Nam (Moi Neurobiol, 51: 487-499, 2015, Published online: 25 May 2014 ), Zuccato (Progress in Neurobiology, 81: 294-330, 2007) as applied to claims 1, 2, 12-14, 17-19, 25, above, and further as evidenced by Tsunemi (Progress in Neurobiology 97: 142-151,2012) for the reasons of record dated 06/23/2021.
Fort the record the rejection is reiterated below.
Ramaswamy also teaches HD is a disorder in which there is selective vulnerability and progressive death in specific collections of striatal neurons. Neuronal death occurs primarily in the two populations of medium-sized spiny neurons in the striatum that express y- aminobutyric acid (GABA) as their neurotransmitter (p 244, 2nd column 1st paragraph).
The teachings of Ramaswamy and Lee and Ravikumar and Nam and Zuccato apply here as indicated above.
Ramaswamy and Lee and Ravikumar and Nam and Zuccato do not teach, wherein caRheb; S16H expression into the striata brain tissues increases medium spiny neurons (MSNs) cell size is compared to control-treated contralateral hemispheres.
However, before the instant effective filing date of the instant invention, Tsunemi teaches that PGC-1 an expression was reduced in medium spiny neurons from HD patients, and PGC-la transcriptional activity was markedly decreased in HD striatal-like cells, in medium spiny neurons from a knock-in HD mouse model, and in postmortem human striatum (p 147, 1st column 1st paragraph). Restoring PGC-1a expression by lentiviral injection, however, prevented striatal atrophy in HD mice (p 147, 1st column 1st paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art as evidenced by Ramaswamy and Lee and Ravikumar and Nam and further as evidenced by Tsunemi intranstiatal injection of AAV2/1 vector encoding S16H in the striata brain of HTT transgenic mice would necessarily increase MSNs cell size and upregulate expression of PGC- la as evidenced by the combined teachings of Ramaswamy and Lee and Ravikumar and Nam and Zuccato and Tsunemi. As evidenced by Ramaswamy HD is a disorder in which there is selective vulnerability and progressive death in specific collections of striatal neurons. Neuronal death occurs primarily in the two populations of medium-sized spiny neurons (MSNs) in the striatum, thus the S16H expression in the striata brain of HTT patients would necessarily increase MSNs by the combined teachings of Ramaswamy and Lee and Ravikumar and Nam and Zuccato and Tsunemi.
The Examiner notes that these limitations are intended results. The courts have held (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381,67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited." Hotter v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005). Simply put, these limitations do nothing more than describe an intended result of a process. These limitations are plainly non-limiting.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Response to arguments
Applicants argue the Examiner states that Ramaswamy teach the reduction of toxic mutant level, and the Examiner cites to "(p 593, 1st column 1st paragraph)" for support for this statement. The Ramaswamy article, however, is found on pages 243- 254 of Neurobiology of Disease, so this citation is clearly in error.
For clarity of the record the examiner inadvertently cited “Regarding claim 17, Ramaswamy teaches it may be more effective to treat Huntington disease by reducing levels of the toxic mutant protein and this approach is simplified by the fact that hemizygous loss of function of huntingtin does not cause overt deleterious effects in humans or mice (p 593, 1st column 1st paragraph)” instead of correctly citing “Regarding claim 17, Ravikumar teaches… “ The examiner currently corrected to recite “Regarding claim 17, Ravikumar teaches… (p 593, 1st column 1st paragraph)” for clarification of the support for this statement.
Applicants argue "Ramaswamy does not teach administering a nucleic acid encoding a constitutively active Ras homolog enriched in brain (Rheb) mutant (caRheb; S16H) gene operatively linked to a promoter wherein caRheb: S16H expression into the striata brain tissues improves motor function in the Serial No. :15/540,746 Attorney's Docket No.: 17023.164US1subject." Ramaswamy et al. fail to describe any Rheb protein, much less a constitutively active Rheb mutant protein, such as a caRheb; S16H. Ramaswamy et al. also fail to describe any nucleic acid encoding any type of Rheb protein or method of treating HD comprising administration of an AAV vector encoding such a nucleic acid, much less an AAV vector encoding a caRheb; S16H protein as recited in the pending claims. 
Applicants argue Lee et al., however, do not teach or suggest modified or enhanced Rheb protein, much less a constitutively active mutant caRheb; S16H as recited in the claims. Ravikumar et al. teach that inhibition of mTOR induces autophagy and reduces toxicity of polyglutamine expression in mouse models of HD (Ravikumar et al. at page 589). As noted previously in the record, the skilled artisan understood at the time of the invention that "inhibition of mTORC 1... promotes the autophagic degradation... and reduces the severity of neurodegeneration," and that mTOR kinase inhibitors... could be even more efficient [than rapalogs] in treating diseases associated with the formation/accumulation of protein aggregates" such as HD. See, LaPlante et al., "mTOR signaling in growth control and disease," Cell. 2012 April 13; 149(2): 274-293; under "Implications of mTOR signaling in neurodegeneration"; page 287, first full paragraph Emphasis added). Thus, Ravikumar et al. teaches that activation of mTOR would enhance aggregation and toxicity of mutant huntingtin, whereas LaPlante et al. teaches that inhibition of mTORC 1 promotes the autophagic degradation and reduces the severity of neurodegeneration. 
In contrast, as described in the application, Applicants have surprisingly discovered that, inter alia, an rAAV comprising a nucleic acid encoding a caRheb; S16H enhanced autophagy in the setting of HD (see, e.g., WO 2016/109649, page 38, lines 3-14 and Figures 4A-4D) and therefore may be used in a method of treating HD. Thus, at the time of the invention the skilled artisan, if anything, would have looked to an inhibitor of mTORCl activation as a potential means of treating HD as opposed to an AAV encoding a constitutively active caRheb;S16H as recited in the claims. Therefore, Applicant continues to assert that LaPlante et al. and Ravikumar et al. teach away from the activation of mTOR/mTORC1. 
The courts have held that a prior art reference must be considered in its entirety, i.e. 
    PNG
    media_image2.png
    7
    14
    media_image2.png
    Greyscale
 a whole, including portions that would lead away from the claimed invention, as indicated in WL. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (see also MPEP §2123). Under the proper legal Serial No. :15/540,746 Attorney's Docket No.: 17023.164US1standard, a reference will teach away when it suggests that the developments flowing from its disclosures are unlikely to produce the objective of the applicant's invention. In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994). "A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant." Id. 
The USPTO must engage in a balancing act of the references. In In re Young the court held that "[w]hen prior art contains apparently conflicting references, the [USPTO] must weigh each reference for its power to suggest solutions to an artisan of ordinary skill" (In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991), see also, MPEP § 2143.01(II)). Dismissing the teachings away as not being relevant is not the proper application of this standard. The confusing explanation on page 11 of the June 23, 2021 Office Action ("LaPlante mTOR kinase inhibitors are more efficient than the first generation of rapalogs in promoting autophagy and blocking protein synthesis, in treating diseases associated with the formation and accumulation of protein aggregates is not relevant to instant S16H expression" (emphasis added)) does not mention or apply this balancing act. In sum, the Examiner has improperly dismissed relevant art that clearly teaches away from the claimed invention. 
In addition to the foregoing, one skilled in the art would clearly recognize the unpredictability of drug development, and in this case, to such an extent that one skilled in the rt would not have had a reasonable expectation of success. In Pfizer v. Apotex the court, inter lia, held that "[t]he problem with the district court's ultimate conclusion of non-obviousness based on that factual finding, however, is that case law is clear that obviousness cannot be avoided imply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir.1985)." Pfizer v. Apotex, 480 F.3d 1348, 1364 (Fed. Cir. 2007). Regarding the reasonable probability of success of the presently claimed invention, as noted above and in the record both Ravikumar et al. and LaPlante et al. clearly teach away from the claimed methods. In view of this clear teaching away there also would not have been a reasonable probability of success at the time of the invention. 
Applicant also respectfully submits that the claimed invention, as supported by the present specification, exhibits unexpected results over the cited references and is accordingly nonobvious under Graham v. John Deere Co., 383 U.S. I (1966) and KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727 (2007). Unexpected results are a secondary consideration that may tip the scales towards a conclusion of nonobviousness. Such unexpected results may include greater than expected results, superiority of a shared property, presence of an unexpected property, and absence of an expected property. See MPEP § 716.02(a). In the present case, the specification provides experimental data of unexpected effects that were contrary to the teaching of Ravikumar et al. and LaPlante et al., namely that an rAAV comprising a nucleic acid encoding a caRheb;S16H enhanced autophagy - which differs both in kind as well in degree from the cited references - serve as a treatment for HD. See, Allergan v. Sandoz Inc., 796 F.3d 1293, 1306 (Fed. Cir. 2015) ("unexpected results were "of a different kind, not just of different degree"). For this additional reason, a prima facie case of obviousness has not been made. 
Further, on page 4 of the June 23, 2021 Office Action, the Examiner states that "the S16H expression in the striata brain of HTT patients would necessarily increase MSNs by the combined teaching of Ramaswamy and Lee/Ravikumar" (emphasis added). The Examiner, however, provides no support as to why this necessarily would occur. If this rejection is maintained, Applicant requests that the Examiner provide support for this statement. 
The Examiner cites to Kim et al. to remedy the deficiencies of Ramaswamy et al. and Lee et al., both Ravikumar et al. As discussed previously, Kim et al., however, does not teach or suggest a method of treating HD in a subject in need thereof as in the amended claims. There is no mention of HD or a method of treating HD anywhere in Kim et al. Furthermore, there is no teaching or suggestion that mice treated with 6-hydroxydopamine (6-OHDA) develop HD or are considered a model of HD. Moreover, the authors state the purpose of the studies was to investigate[d] the ability of a constitutively active form of the GTPase Rheb, an important activator of mammalian target of rapamycin (mTor) signaling, to mediate neurotrophic effects in dopamine neurons of the substantia nigra (SN), a population of neurons affected in PD." (Kim et al., Abstract, emphasis added). Accordingly, if anything, Kim et al. teaches that 6-OHDA- treated mice might at best serve as a model of PD, not HD. Consequently, at least for these reasons, Kim et al. does not teach or suggest a method of treating HD in a subject in need thereof, as in the amended claims. 
The Examiner specifically uses the fact that the effects on cell growth, axon growth, anti- apoptosis and anti-macroautophagy in Parkinson's Disease patients (as allegedly taught by Kim et al.) are achieved via activation of mTORC 1 to preserve and restore the nigrostriatal dopaminergic axonal projections (June 23, 2021 Office Action at page 5). The alleged nexuses provided by Nam et al. and Zuccato et al. rely on the fact that S16H activates mTORC 1, which Serial No. :15/540,746 Attorney's Docket No.: 17023.164US1then indirectly activates GDNF and BDNF. Based on the teachings of Ravikumar et al. and LaPlante et al., one skilled in the art, however, would clearly not know of the effect of TORC 1 activation by S16H, even considering the alleged teachings of the newly cited references. 
At best, one of skill in the art might have considered attempting the claimed method in view of Lee, but the skilled artisan would have had no likelihood of success. Instead, the skilled artisan would have obtained unexpected results as compared to the teachings of Ravikumar et al. (especially in view of LaPlante et al.) As discussed above, LaPlante et al. and Ravikumar et al. clearly teach away from activation of mTOR/mTORC 1. Moreover, despite the alleged nexuses between Nam et al. and Zuccato et al., one skilled in the art would nonetheless still not know of the effect of mTORC 1 activation by S16H, even in view of the newly cited references. Applicants arguments have been fully considered but are not persuasive.
In response, LaPlante clearly does not teach away from activation of mTOR/mTORC1 because LaPlante teaches mTORC1 signaling is recognized as the most important regulator of autophagy, its implication in neurodegenerative diseases has been intensively investigated over the last decade. Autophagy serves as a major degradation pathway for the clearance of various aggregate prone proteins, and defects in the activation of autophagy are common to many neurodegenerative disorders (p 286, 1st column last paragraph). Thus, LaPlante does not teach away from activation of mTOR/mTORC1. Along the same lines Ravikumar teaches increasing mTOR activity enhances polyglutamine toxicity and  that inhibition of mTOR protects cells with polyglutamine expansion predicts that activation of mTOR would enhance aggregation and toxicity of mutant huntingtin (p 589, 2nd column last paragraph). Thus, neither LaPlante nor Ravikumar teach away from activation of mTOR/mTORC1.
Thus, aa described in the art of record Ramaswamy and Lee and Ravikumar and Nam and Zuccato and Tsunemi teach, wherein caRheb; S16H expression into the striata brain tissues increases medium spiny neurons (MSNs) cell size is compared to control-treated contralateral hemispheres. Tsunemi teaches that PGC-1 an expression was reduced in medium spiny neurons from HD patients, and PGC-1a transcriptional activity was markedly decreased in HD striatal-like cells, in medium spiny neurons from a knock-in HD mouse model, and in postmortem human striatum (p 147, 1st column 1st paragraph). Restoring PGC-1a expression by lentiviral injection, however, prevented striatal atrophy in HD mice (p 147, 1st column 1st paragraph). Accordingly, it would have been obvious to a person of ordinary skill in the art as evidenced by Ramaswamy and Lee and Ravikumar and Nam and further as evidenced by Tsunemi intranstiatal injection of AAV2/1 vector encoding S16H in the striata brain of HTT transgenic mice would necessarily increase MSNs cell size and upregulate expression of PGC- la as evidenced by the combined teachings of Ramaswamy and Lee and Ravikumar and Nam and Zuccato and Tsunemi. As evidenced by Ramaswamy HD is a disorder in which there is selective vulnerability and progressive death in specific collections of striatal neurons. Neuronal death occurs primarily in the two populations of medium-sized spiny neurons (MSNs) in the striatum, thus the S16H expression in the striata brain of HTT patients would necessarily increase MSNs by the combined teachings of Ramaswamy and Lee and Ravikumar and Nam and Zuccato and Tsunemi. The Examiner notes that these limitations are intended results. The courts have held (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381,67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited." Hotter v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005). Simply put, these limitations do nothing more than describe an intended result of a process. These limitations are plainly non-limiting. Thus, the claimed invention as a whole, is taught by the combination of the art of record. Because of the nexuses between Nam and Zuccato one skilled in the art would nonetheless still know of the effect of mTORC1 activation by S16H, even in view of the LaPlante who clearly does not teach away from activation of mTOR/mTORC1 because LaPlante teaches mTORC1 signaling is recognized as the most important regulator of autophagy, its implication in neurodegenerative diseases has been intensively investigated over the last decade. Autophagy serves as a major degradation pathway for the clearance of various aggregate prone proteins, and defects in the activation of autophagy are common to many neurodegenerative disorders.
Regarding applicants have presented unexpected results in view of LaPlante teaches inhibition of mTORC1 signaling is not persuasive because as discussed above  LaPlante clearly does not teach away from activation of mTOR/mTORC1 because LaPlante teaches mTORC1 signaling is recognized as the most important regulator of autophagy, its implication in neurodegenerative diseases has been intensively investigated over the last decade. Autophagy serves as a major degradation pathway for the clearance of various aggregate prone proteins, and defects in the activation of autophagy are common to many neurodegenerative disorders (p 286, 1st column last paragraph). Thus, LaPlante does not teach away from activation of mTOR/mTORC1. Along the same lines Ravikumar teaches increasing mTOR activity enhances polyglutamine toxicity and  that inhibition of mTOR protects cells with polyglutamine expansion predicts that activation of mTOR would enhance aggregation and toxicity of mutant huntingtin (p 589, 2nd column last paragraph). Thus, neither LaPlante nor Ravikumar teach away from activation of mTOR/mTORC1 and thus no unexpected results are presented. 
As discussed in the previous office action applicants should note that unexpected results have to be commensurate with the scope of the invention. Ramaswamy teaches HD is a disorder in which there is selective vulnerability and progressive death in specific collections of striatal neurons, Neuronal death occurs primarily in the two populations of medium- sized spiny neurons in the striatum that express gammma-aminabutyric acid (GABA) as their neurotransmitter (p 244, 2nd column 1st paragraph). Tsunemi teaches that PGC-1a expression was reduced in medium spiny neurons from HD patients, and PGC-1 a transcriptional actively was markedly decreased in HD stria alike cells, in medium spiny neurons from a knock-in HD mouse model, and in postmortem human striatum (p 147, fist column 1st paragraph). Restoring PGC-la expression by lentiviral injection, however, prevented striatal atrophy in HD mice (p 147, 1st column 1st paragraph). Accordingly, if would have been obvious to a person of ordinary skill in the art as evidenced by Ramaswamy and Lee/Ravikumar and further as evidenced by Tsunemi intranstiatal injection of AAV2/1 vector encoding S16H in the stria brain of HTT transgenic mice would necessarily increase MSNs cell size and upregulate expression of PGC-la as evidenced by the combined teachings of Ramaswamy and Lee/Ravikumar and Tsunemi. As evidenced by Ramaswamy HD is a disorder in which there is selective vulnerably and progressive death in specific collections of striatal neurons. Neuronal death occurs primarily in the two populations of medium-sized spiny neurons (MSNs} in the striatum, thus the SIGH expression in the striata brain of HTT patients would necessarily increase MSNs by the combined teachings of Lee/ Ravikumar and Ramaswamy was considered routine in the prior art. Therefore, an rAAV comprising a nucleic acid encoding a caRheb:; SIGH enhanced autophagy in the setting of HD Is  an expected result As indicated in MPEF 716.02(c}, Where the unexpected properties of a claimed invention are not shown in have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPO 641,645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereto.” in re Gershon, 372 F.2d 535, 838, 152 USPO 602, 604 (CCPA 1967}.
By using a nucleic acid encoding hRheb(S16H), the hRheb gene is under the control of the chicken beta-actin promoter for expressing the hRheb(S16H) in the SN for a robust axon regrowth response, including abilities to both preserve and restore the nigrostriatal dopaminergic axonal projections as disclosed by Kim and as evidenced by Nam/Zuccato there is a nexus between expressing the hRheb(S16H) in the SN via activation of mTORC1 for Neuroprotective Mechanisms in PD and HD patients. One would have been motivated to use transgenic expression of AAV2/1.hRheb(S16H) to receive the expected benefit of activated mTORC1 improves HD disease phenotypes and moreover expression of hRheb(S16H) under the control of the chicken beta-actin promoter to receive the expected benefit of a robust axon regrowth response for HD therapy. Thus, the claimed invention is rendered obvious in view of the combinations of prior art. Each claim limitation has been addressed. Since administering AAV with mutant caRheb: S16H into the striatum of HD patients was known in the art at the time of filing, the combination of such with the additional prior cHed herein makes the claimed invention obvious. The claims do not recite any limitations that would be affected by the use of an rAAAV comprising a nucleic acid encoding a caRheb: S16H enhanced autophagy in the setting of HD. Therefore, absent results to the contrary, the claimed invention had a reasonable expectation of success at the time of filing. Unexpected results have not been presented.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632